*874OPINION OF THE COURT
Memorandum.
The order appealed from should be reversed, with costs, and the determination of respondent police commissioner should be reinstated. In light of the determination made by the commissioner, which we find to be supported by substantial evidence, that petitioner did on many occasions knowingly apply for and obtain overtime payments to which he was not entitled, the Appellate Division erred in disturbing the sanction of dismissal imposed by the commissioner. It is well settled that an administrative sanction is not to be set aside as excessive unless it is so "clearly disproportionate to the offense and completely inequitable in light of the surrounding circumstances” (Kostika v Cuomo, 41 NY2d 673, 676) as to be " 'shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233; accord Schaubman v Blum, 49 NY2d 375). In view of the extent and nature of petitioner’s purposive and knowing misconduct, it cannot be said that the sanction imposed by the commissioner was excessive under this standard.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.